       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 1 of 30




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINA SCERANKA,                          :      Civil No. 1:19-CV-1953
                                             :
                    Plaintiff                :      (Magistrate Judge Carlson)
                                             :
      v.                                     :
                                             :
ANDREW M. SAUL                               :
Commissioner of Social Security1             :
                                             :
                   Defendant                 :


                          MEMORANDUM OPINION

I.    Introduction

      Social Security appeals often entail the evaluation of competing medical

opinions. In this setting, on occasion, the sufficiency of an Administrative Law

Judge’s (ALJ) evaluation of this medical opinion evidence is affected by when those

opinions are rendered, the extent of the expert’s treating relationship with the

plaintiff, and the degree to which those opinions adequately address later-acquired

medical information.

      Typically, state agency experts provide opinions regarding disability claims

at an early stage of the administrative process. There is nothing improper about this



1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Commissioner
of Social Security, Andrew Saul, is automatically substituted as the defendant in
place of the former Acting Commissioner of Social Security. Fed. R. Civ. P. 25(d).

                                         1
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 2 of 30




procedure; indeed, some threshold medical evaluation of a claim is both appropriate

and necessary. However, when an ALJ gives great weight to an opinion proffered at

the outset of the administrative process by a medical source who has never seen,

examined, or treated the claimant without providing adequate consideration to

subsequent, material intervening medical events, a remand may be necessary to

ensure that sufficient and proper consideration was given to all of the medical

evidence.

      So it is in this case.

      Christina Sceranka has applied for disability benefits, citing a constellation of

physical impairments. Four medical experts have opined regarding the disabling

nature of Sceranka’s impairments. The two most recent opinions were provided by

treating sources, both of whom concluded that Sceranka was disabled. A consulting,

examining source who examined Sceranka shortly after she submitted this disability

application also found that she was severely impaired. The only medical source who

did not find that Sceranka suffered from severely disabling impairments was a non-

examining state agency expert, who opined at the outset of this process, based solely

upon a review of what are acknowledged to have been incomplete medical records,

that Sceranka could perform light work

      In denying this disability claim, the ALJ placed significant weight upon this

early state agency opinion rendered by the only physician who never saw, met,



                                          2
        Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 3 of 30




examined, or treated Sceranka. The ALJ afforded this opinion significant weight

without directly or sufficiently addressing how the subsequent treatment and opinion

evidence spanning nearly two years affected or undermined the weight to be given

to this initial assessment.

      In our view, more is needed here. Accordingly, for the reasons set forth below,

we will direct that this case be remanded for further consideration by the

Commissioner.

II.   Statement of Facts and of the Case

      On April 10, 2014, Sceranka applied for Supplemental Security Income

pursuant to Title XVI of the Social Security Act, alleging an amended onset date of

disability beginning April 10, 2014—the protective filing date. (Tr. 700). Sceranka

alleged disability due to a cascading array of medical conditions, including diabetes,

degenerative discs in lower back, asthma, arthritis, and gout. (Tr. 214). Sceranka was

approximately 34 years old at the time of the alleged onset of her disability. (Tr. 48,

700). She had a high school education, where she attended special education classes,

(Tr. 215), and also completed vocational training in cosmetology, graduating in

spring 2004, (Tr. 726), but had no past relevant work experience. (Tr. 725-26).

      The medical record demonstrates that throughout the relevant period,

Sceranka experienced periods where she lacked health insurance. (Tr. 735-738).

Thus, it is conceded that there is a paucity of medical evidence due to Sceranka’s



                                          3
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 4 of 30




lack of health insurance coverage, a factor which as a matter of law cannot be held

against a claimant. The records that do exist, however, disclose that prior to her April

2014 onset date, Sceranka underwent multiple surgical repairs of the right knee and

Achilles tendons and heels and one emergency department visit for left elbow and

left knee pain. (Tr. 700, 707). Thereafter, Sceranka required left ulnar nerve

transposition surgery in April 2014. (Tr. 707).

      The medical record in this case also reflects four medical opinions, one from

a non-examining course who reviewed Sceranka’s medical records at the outset of

this disability review; a second opinion from a consulting examining source, which

was rendered at the same time as the non-examining source opinion but reached

materially different results; and two subsequent treating source opinions. These four

opinions recached differing conclusions regarding the degree of Sceranka’s

disability, with the doctor who never examined or treated Sceranka opining that she

could perform light work, and the other sources who either examined or treated the

plaintiff concluding that she suffered from a far greater degree of impairment. In

fact, both of Sceranka’s treating physicians opined that she was totally disabled.

      On June 26, 2014, shortly after she filed her disability application, a state

agency expert, Dr. Kurt Maas, conducted a medical record review in Sceranka’s

case. (Tr. 75-77). On the basis of this medical record review only, Dr. Maas opined

that Sceranka was able to perform work at the light exertional level. (Tr.75-77).



                                           4
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 5 of 30




Specifically, Dr. Maas concluded that Sceranka could occasionally lift and/or carry

20 pounds, could frequently lift and/or carry ten pounds, could stand and/or walk for

approximately six hours in an eight-hour workday, could sit for approximately six

hours in an eight-hour workday, and could push and pull without limitations. (Tr.

75). Dr. Maas further indicated that Sceranka could occasionally climb ramps and

stairs, climb ladders, ropes, and scaffolds, balance, stoop, kneel, crouch, and crawl.

(Tr. 76). Lastly, Dr. Maas concluded that Sceranka should avoid concentrated

exposure to extreme heat, extreme cold, humidity, vibration, fumes, odors, dusts,

gases, poor ventilation, and workplace hazards. (Id.).

      Contemporaneously, on June 17, 2014, Sceranka was seen by Dr. Justine

Magurno, who conducted a consultative examination of the plaintiff. (Tr. 521-26).

Based upon her direct examination of the plaintiff, Dr. Magurno concluded that

Sceranka was significantly more impaired than Dr. Maas had found her to be from

his scrutiny of her incomplete medical records. Dr. Magurno opined that Sceranka

could continuously lift and carry ten pounds, but could never lift or carry anything

greater than ten pounds. (Tr. 521). Dr. Magurno further concluded that Sceranka

could sit for four hours in an eight-hour workday, stand for two hours in an eight-

hour workday, and walk for one-hour total in an eight-hour workday, resting for the

remaining period of time. (Tr. 522). Thus, the postural limitations found by Dr.

Magurno would not permit Sceranka to sit, stand, or walk for a full 8-hour work day.



                                          5
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 6 of 30




In terms of environmental limitations, Dr. Magurno opined that Sceranka could

frequently operate a motor vehicle, continuously endure vibrations, but could never

be exposed to unprotected heights, moving mechanical parts, humidity and wetness,

dust, odors, fumes, and pulmonary irritants, and extreme cold and heat. (Tr. 525).

Dr. Magurno further found that Sceranka could frequently stoop, but could never

climb ladders or scaffolds and could never kneel, balance, crouch, or crawl. (Tr.

524). With regard to Sceranka’s right hand, Dr. Magurno opined that Sceranka could

continuously reach overhead and in all directions, and could occasionally handle,

finger, feel and push and pull. (Tr. 523). With regard to Sceranka’s left hand, Dr.

Magurno opined that Sceranka could frequently reach overhead and in all directions,

could frequently handle, finger and feel, and could occasionally push and pull and

operate foot controls. (Tr. 523).

      Dr. Magurno’s June 17, 2014 opinion, which was based upon an actual

examination of Sceranka, was rendered some nine days prior to the far less restrictive

medical opinion authored by Dr. Maas on June 26, 2014 following his review of

medical records only. Even though Dr. Magurno had actually seen and examined

Sceranka, Dr. Maas gave this examining source opinion scant credence, noting only

that he gave the contemporaneous findings of the doctor who actually examined the

plaintiff “appropriate weight.” (Tr. 77).




                                            6
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 7 of 30




      In July 2016, Sceranka was examined by a treating physician, Dr. Jose Nazar,

an orthopedic surgeon, who opined that she suffered from significant disabling

exertional limitations. (Tr. 672-77). Specifically, Dr. Nazar opined that Sceranka

could occasionally lift and carry ten to 20 pounds, but could never lift or carry

anything greater than 21 pounds. (Tr. 672). Dr. Nazar also stated that Sceranka could

only sit, stand, and walk for one hour, but could sit for three hours in an eight-hour

workday and could stand and walk for no more than two hours in an eight-hour

workday. (Tr. 673). In Dr. Nazar’s opinion, Sceranka needed an assistive device to

effectively ambulate, specifically crutches, but was able to use her free hand to carry

small objects. (Id.). With regard to Sceranka’s right hand, Dr. Nazar concluded that

Sceranka could frequently reach overhead and in all directions, could frequently

finger, feel, and push and pull objects, and could occasionally handle objects. (Tr.

674). As for Sceranka’s left hand, Dr. Nazar opined that Sceranka could frequently

reach overhead and in all directions, could frequently handle, finger, feel, push and

pull objects, and operate foot controls. (Id.). In terms of her postural limitations, Dr.

Nazar opined that Sceranka could occasionally climb stairs and ramps, could

occasionally balance, and could never climb ladders or scaffolds and could never

stoop, kneel, crouch, or crawl. (Tr. 675). With regard to her environmental

limitations, Dr. Nazar opined that Sceranka could occasionally move mechanical




                                           7
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 8 of 30




parts, operate a motor vehicle, be exposed to humidity and wetness, and could

occasionally tolerate exposure to extreme cold, and extreme heat. (Tr. 676).

      In September 2016, a second treating source, Dr. Warren DeWitt, examined

Sceranka and reported that her impairments were disabling. (Tr. 935). Dr. DeWitt

opined that Sceranka would be off task for more than 33 percent of the day. (Tr.

933). Additionally, Dr. DeWitt opined that Sceranka could sit for only

approximately two to three hours in an eight-hour workday, but would need to

change positions every 20 minutes; she could stand and walk for approximately 30

minutes in an eight-hour workday; she needed an assistive device to effectively

ambulate, specifically a cane; could not stoop or bend during the day; and would be

absent from work for more than four days per month. (Tr. 934).

      Sceranka’s application for benefits was denied on June 26, 2014. (Tr. 20).

Thereafter, Sceranka filed a written request for a hearing on July 11, 2014. (Id.). At

the hearing (held by video), Sceranka, represented by counsel, testified without the

testimony of a vocational expert. Christina Sceranka v. Nancy A. Berryhill, 3:17-

cv-01532 (Doc. 19, at 9-13). Sceranka appeared in Binghamton, New York, and the

ALJ presided over the hearing from Syracuse, New York. (Tr. 20). By a decision

dated September 6, 2016, the ALJ denied Sceranka’s application for benefits. (Tr.

17). On August 28, 2017, Sceranka appealed the ALJ’s decision to this Court.

Sceranka, 3:17-cv-01532 (Doc. 1). On August 21, 2018, the Court ruled that the



                                          8
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 9 of 30




Commissioner’s decision was not supported by substantial evidence and remanded

the matter to the Commissioner to fully develop the record, conduct a new

administrative hearing, and appropriately evaluate the evidence pursuant to sentence

four of 42 U.S.C. 405(g). Id. (Doc. 19, at 13). In the decision, this Court ruled that

Sceranka was correct in her assertion that the ALJ erred at Step 5 of the sequential

analysis by failing to consult a vocational expert to determine if a significant number

of jobs existed in the national economy for an individual with Sceranka’s age,

education, work experience, and RFC. Id.

      Following this remand a second administrative hearing was conducted on

August 2, 2019. (Tr. 719-54). Twenty five days later, on August 27, 2019, the ALJ

issued a decision denying Sceranka’s application for benefits. (Id.).

      In that decision, the ALJ first concluded that Sceranka had not engaged in

substantial gainful activity since April 10, 2014, the application date. (Tr. 702). At

Step 2 of the sequential analysis that governs Social Security cases, the ALJ found

that Sceranka suffered from the following severe impairments: inflammatory

arthritis, essential hypertension, high cholesterol, asthma, gout, diabetes mellitus,

and obesity. (Id.). At Step 3, the ALJ determined that none of these impairments met

or medically equaled the severity of one of the listed impairments. (Tr. 705-06).

      Between Steps 3 and 4, the ALJ fashioned a residual functional capacity

(“RFC”), which considered all of Sceranka’s limitations from her impairments:



                                          9
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 10 of 30




      After careful consideration of the entire record, I find that the claimant
      has the [RFC] to perform sedentary work as defined in 20 C.F.R.
      416.967(a) except the following: she can occasionally lift, carry, push,
      or pull 10 pounds; she can frequently lift, carry, push, or pull less than
      10 pounds; she can stand or walk, in combination, for 2 hours total in
      an 8-hour workday with normal breaks; she can sit for 6 hours total in
      an 8-hour workday with normal breaks; she can occasionally climb
      ramps, stairs, ladders, ropes, or scaffolds; she can occasionally balance,
      stoop, kneel, crouch, or crawl; she should avoid concentrated exposure
      to extreme heat, extreme cold, humidity, vibration, fumes, odors, dusts,
      gases, poor ventilation, and workplace hazards; she can perform no
      more than frequent fine manipulation such as handling, fingering, and
      feeling bilaterally; she is limited to work that is simple, routine, and
      involve repetitive tasks in a work environment free of fast paced
      production requirements, and involving only simple, work-related
      decisions, with few, if any, work place changes. She requires the use of
      a cane to ambulate, but can carry small objects such as a file or ledger
      in her free hand.

(Tr. 706).

      The residual functional capacity assessment fashioned by the ALJ rejected the

unanimous and recent opinions of both of Sceranka’s treating sources, who

concluded that her impairments were disabling. The ALJ also discounted limitations

found by every physician who had actually seen, examined, or treated Sceranka,

choosing instead to place great weight on the only non-examining source, Dr. Maas,

who had issued his opinion in June of 2014, shortly after Sceranka filed for

disability. The ALJ justified this decision to reject, or discount, every treating and

examining source as follows:

      As for the opinion evidence, State agency medical consultant Kurt
      Maas, M.D., opined in June 2014 that the claimant was able to perform
      work at the light exertional level (Exhibit D1A). The claimant could

                                         10
Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 11 of 30




occasionally perform postural actions. The claimant should avoid
concentrated exposure to extreme heat, extreme cold, humidity,
vibration, fumes, odors, dusts, gases, poor ventilation, and workplace
hazards. The claimant did not have limitations being exposed to
wetness or noise. The claimant did not have additional environmental
and manipulative limitations. Dr. Maas’ opinion is accorded substantial
weight. I do not adopt all of the findings in Dr. Maas’ opinion, but the
opinion is generally supported with the objective medical evidence.

Consultative examiner Justine Magurno, M.D., opined that the claimant
had the claimant was able to: sit 4 hours, stand 2 hours, and walk 1 hour
total and resting the remaining period of time (Exhibit D5F). Dr.
Magurno determined that the claimant had greater environmental
limitations/restrictions and could never climb ladders, climb scaffolds,
kneel, crouch, or crawl. Dr. Magurno also identified significant
limitations in handling, fingering, feeling, pushing, pulling, and
operating foot controls. Dr. Magurno’s opinion is accorded some
weight. Although Dr. Magurno had the opportunity to examine the
claimant, it is not consistent with the longitudinal record and the
claimant’s activities of daily living.

Treating provider Jose Nazar, M.D., opined that the claimant has
significant exertional limitations, including the inability to frequently
lift and carry any weight, the need to use crutches or cane to ambulate,
and the ability to sit, stand or walk, in combination, for no more than 7
hours total in an 8-hour workday. Dr. Nazar determined that the
claimant has significant limitations using her hands or feet for reaching,
handling, fingering, feeling, pushing, pulling, and operating foot
controls. He determined that the claimant could never climb ladders,
climb scaffolds, stoop, kneel, crouch, crawl, or work at unprotected
heights; and could only occasionally climb stairs, climb ramps, balance,
or tolerate exposure to moving mechanical parts, operating a motor
vehicle, humidity, wetness, and temperature extremes (Exhibit D12F).
In a letter dated August 5, 2016, the claimant's representative argued
that Dr. Nazar likely indicated greater limitations, with the ability to
stand or walk, in combination, for no more than 2 hours total in an 8-
hour workday with use of a cane or crutches (Exhibit D14F).

However, the Administrative Law Judge in the prior decision did not
find the representative's arguments persuasive and accords little weight

                                   11
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 12 of 30




      to Dr. Nazar's medical opinion. Both Drs. Nazar and Magurno indicate
      that the claimant is unable to sit, stand ,and walk for a full 8-hour
      workday, but these limitations are not supported by the scant
      chronically positive clinical findings noted on repeat physical exams,
      including results of Dr. Nazar's exam. Dr. Nazar opined in December
      2016 that the claimant could stand or walk for a total of 4 hours (Exhibit
      D16F). The claimant could be ambulatory for that amount of time with
      crutches. The claimant could sit, stand, and walk for 1 hour without
      interruption. In an 8 hour workday, the claimant could sit for 3 hours,
      and stand and walk for 2 hours. The claimant would require a cane to
      ambulate. Dr. Nazar’s opinions are accorded little weight for the
      reasons set out above as reflected in the prior opinion.

      Treating provider Warren DeWitt, M.D., opined that the claimant
      would be off task for more than 33% of the day (Exhibit D15F). The
      claimant would be absent from work for more than 4 days per month.
      The claimant would be able to walk for 30 minutes in an 8 hour
      workday. Dr. DeWitt opined that the claimant’s conditions had
      worsened with the limitations being more severe (Exhibit D18F). Dr.
      DeWitt’s opinions are accorded little weight. They are not supported
      with objective medical evidence. There is a paucity of medical evidence
      apparently due to the claimant’s lack of medical insurance. The
      objective evidence that is available in the record does not support this
      degree of limitations.

(Tr. 709-10).

      There were several curious aspects to this analysis. First, it rejected the most

recent medical opinions in favor of a temporally remote opinion. Second, it gave

little weight to the judgment of two treating sources. Third, it favored the sole

opinion of a doctor who never saw Sceranka over the collective opinions of three

physicians who either examined or treated the plaintiff. Fourth, it seemed to discount

the treating source opinions based on a paucity of treatment records while

acknowledging that Sceranka’s lack of insurance accounted for her inability to

                                         12
         Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 13 of 30




obtain treatment, a factor which as a legal matter should not be held against a

claimant.

         Having arrived at this RFC assessment for Sceranka based upon this flawed

evaluation of these various medical opinions, the ALJ found at Step 5 that there were

other jobs performed at the sedentary exertional level in the national economy which

she could perform. (Tr. 711). Accordingly, the ALJ concluded that Sceranka did not

meet the stringent standard for disability set by the Act and denied her disability.

(Id.).

         This appeal followed. (Doc. 1). On appeal, Sceranka argues, inter alia, that

the ALJ erred by giving the greatest weight to the temporally remote opinion of the

only medical source who never actually examined the plaintiff, and further erred by

rejecting all treating and examining source opinions without an adequate

explanation. This case is fully briefed and is, therefore, ripe for resolution. For the

reasons set forth below, we agree that this case should be remanded for further

consideration by the Commissioner.

III.     Discussion

         A.    Substantial Evidence Review – the Role of this Court

         When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the



                                          13
      Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 14 of 30




record. See 42 U.S.C. § 405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

      Several fundamental legal propositions flow from this deferential standard of

review. First, when conducting this review “we are mindful that we must not

substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777 F.3d

607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are enjoined



                                         14
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 15 of 30




to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm’r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir. 2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity



                                         15
      Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 16 of 30




by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. §§404.1520(a), 416.920(a). Under

this process, the ALJ must sequentially determine: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).



                                         16
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 17 of 30




      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1). In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical

opinion support for an RFC determination and have suggested that “[r]arely can a

decision be made regarding a claimant’s residual functional capacity without an

assessment from a physician regarding the functional abilities of the claimant.”

Biller v. Acting Comm’r of Soc. Sec., 962 F. Supp. 2d 761, 778–79 (W.D. Pa. 2013)

(quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7 (M.D. Pa.

Mar. 4, 2013)). In other instances, it has been held that: “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts



                                         17
      Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 18 of 30




in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a

physician is misguided.” Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the

commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a

finding of disability. In contrast, when an ALJ is relying upon other evidence, such

as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living to fashion an RFC, courts have adopted a more pragmatic

view and have sustained the ALJ’s exercise of independent judgment based upon all

of the facts and evidence. See Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir.



                                        18
         Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 19 of 30




2006); Cummings, 129 F. Supp. 3d at 214–15. In either event, once the ALJ has

made this determination, our review of the ALJ’s assessment of the plaintiff’s RFC

is deferential, and that RFC assessment will not be set aside if it is supported by

substantial evidence. Burns v. Barnhart, 312 F.3d 113, 129 (3d Cir. 2002); see also

Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL 1483328, at *5 (M.D. Pa. Mar.

29, 2017), report and recommendation adopted sub nom. Metzgar v. Colvin, No.

3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21, 2017); Rathbun v. Berryhill,

No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D. Pa. Mar. 12, 2018), report and

recommendation adopted, No. 3:17-CV-301, 2018 WL 1479366 (M.D. Pa. Mar. 27,

2018).

      Further, in conducting this assessment “[t]he ALJ must consider all relevant

evidence when determining an individual’s residual functional capacity.” Fargnoli

v. Massanari, 247 F.3d 34, 41 (3d Cir. 2001). An ALJ must also “explain his reasons

for discounting all of the pertinent evidence before him in making his residual

functional capacity determination.” Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 121 (3d Cir. 2000). Therefore:

      Although the ALJ may weigh the credibility of the evidence, he must
      give some indication of the evidence which he rejects and his reason(s)
      for discounting such evidence. See Plummer, 186 F.3d at 429; Cotter,
      642 F.2d at 705. “In the absence of such an indication, the reviewing
      court cannot tell if significant probative evidence was not credited or
      simply ignored.” Cotter, 642 F.2d at 705.




                                        19
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 20 of 30




Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000). See Riley

v. Colvin, No. 3:13-CV-1223, 2014 WL 4796602, at *7 (M.D. Pa. Sept. 26, 2014).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her from

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once this

burden has been met by the claimant, it shifts to the Commissioner at Step 5 to show

that jobs exist in significant number in the national economy that the claimant could

perform that are consistent with the claimant’s age, education, work experience and

RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ’s decision must be accompanied by “a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-07. In addition, “[t]he ALJ must indicate in his

decision which evidence he has rejected and which he is relying on as the basis for

his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir. 1999).



                                          20
      Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 21 of 30




      C.    Legal Benchmarks for the ALJ’s Assessment of Medical Opinion
            Evidence.

      The Commissioner’s regulations also set standards for the evaluation of

medical evidence, and define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the

nature and severity of [a claimant’s] impairment(s), including [a claimant’s]

symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairments(s), and [a claimant’s] physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(2). Regardless of its source, the ALJ is required to evaluate every

medical opinion received. 20 C.F.R. § 404.1527(c).

      In deciding what weight to accord competing medical opinions and evidence,

the ALJ is guided by factors outlined in 20 C.F.R. § 404.1527(c). “The regulations

provide progressively more rigorous tests for weighing opinions as the ties between

the source of the opinion and the individual become weaker.” SSR 96-6p, 1996 WL

374180 at *2. Treating sources have the closest ties to the claimant, and therefore

their opinions generally entitled to more weight. See 20 C.F.R. § 404.1527(c)(2)

(“Generally, we give more weight to opinions from your treating sources . . .”); 20

C.F.R. § 404.1502 (defining treating source). Under some circumstances, the

medical opinion of a treating source may even be entitled to controlling weight. 20

C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996 WL 374188 (explaining that

controlling weight may be given to a treating source’s medical opinion only where


                                        21
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 22 of 30




it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques, and it is not inconsistent with the other substantial evidence in the case

record).

      Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. § 404.1527(c).

      Oftentimes, as in this case, an ALJ must evaluate medical opinions and

records tendered by a number of different medical sources. Judicial review of this

aspect of ALJ decision-making is guided by several settled legal tenets. First, when

presented with a disputed factual record, it is well-established that “[t]he ALJ – not

treating or examining physicians or State agency consultants – must make the

ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Thus, when weighing competing medical opinions

“the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or



                                         22
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 23 of 30




for the wrong reason.’ ” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Mason, 994 F.2d at 1066). Therefore, provided that the decision is accompanied by

an adequate, articulated rationale, it is the province and the duty of the ALJ to choose

which medical opinions and evidence deserve greater weight.

      However, case law also cautions courts to take into account the fact that state

agency non-treating and non-examining source opinions are often issued at an early

stage of the administrative process. While this fact, standing alone, does not preclude

consideration of the agency doctor’s opinion, see Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 361 (3d Cir. 2011), it introduces another level of caution that should

be applied when evaluating reliance upon such opinions to discount treating and

examining source medical statements. Therefore, where a state agency non-treating

and non-examining opinion does not take into account material medical

developments which have occurred after the opinion was rendered, that opinion

often cannot be relied upon by the Commissioner to carry its burden of proof. See

Batdorf v. Colvin, 206 F. Supp. 3d 1012, 1023 (M.D. Pa. 2016).

      D.     A Remand is Appropriate in this Case.

      As we have noted, an ALJ’s decision must be accompanied by “a clear and

satisfactory explication of the basis on which it rests.” Cotter, 642 F.2d at 704.

Furthermore, the ALJ must also “indicate in his decision which evidence he has

rejected and which he is relying on as the basis for his finding.” Schaudeck, 181 F.3d



                                          23
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 24 of 30




at 433. This cardinal principle applies with particular force to two types of

assessment made by ALJs. First, it is well-settled that “[t]he ALJ must consider all

relevant evidence when determining an individual’s residual functional capacity.”

Fargnoli v. Massanari, 247 F.3d 34, 41 (3d Cir. 2001). Therefore, an ALJ must

“explain his reasons for discounting all of the pertinent evidence before him in

making his residual functional capacity determination.” Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000). Second, with respect to an ALJ’s

assessment of medical opinion evidence, it is clear that “[w]here . . . the opinion of

a treating physician conflicts with that of a non-treating, non-examining physician,

the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for

the wrong reason.’ ” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Plummer, 186 F.3d at 429)).

      Guided by these legal tenets, we find in this case that a remand is warranted

since the ALJ’s decision to afford significant weight to the temporally remote, non-

treating, non-examining state agency opinion of Dr. Maas without fully considering

the context of that opinion and the intervening medical events which took place after

that opinion was rendered in June of 2014 has not been adequately justified or

supported on the record of these proceedings. Therefore, a remand of this case is

necessary to further explain, or develop, this medical record.




                                         24
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 25 of 30




      On this score, the ALJ’s reliance upon the June 26, 2014 state agency opinion

of Dr. Maas is particularly problematic for several reasons. First, this judgment ran

contrary to the general preferences articulated by regulations and case law that call

upon ALJs to give significant weight to treating and examining source opinions, and

to only favor an opinion rendered by a non-examining or non-treating source when

that opinion draws greater evidentiary support from the medical record.

      Second, the decision to afford significant weight to this June 2014 opinion

was particularly problematic, since this opinion was issued at the outset of this

process and without consideration of subsequent treatment opinions and records for

Sceranka, treatment records which appeared to later document the exacerbation of

her symptoms and her need for crutches or a cane in order to ambulate. As we have

observed, where a non-treating and non-examining opinion does not take into

account material medical developments that have occurred after the opinion was

rendered, that opinion often cannot be relied upon by the Commissioner to carry its

burden of proof. See Batdorf v. Colvin, 206 F. Supp. 3d 1012, 1023 (M.D. Pa. 2016).

As a matter of law and common sense, material medical developments that take

place after a state agency or consulting expert’s review of a claimant’s file frequently

can undermine the confidence which can be placed in this non-treating and non-

examining source opinion. Cadillac v. Barnhart, 84 F. App’x 163, 168 (3d Cir.

2003). In short, it is well-recognized that:



                                          25
      Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 26 of 30




      It can be inappropriate for an ALJ to rely on a medical opinion that
      was issued prior to the close of the period of claimed disability,
      particularly if a claimant’s medical condition changes significantly
      after the opinion is issued. See, e.g., Alley v. Astrue, 862 F. Supp. 2d
      352, 366 (D. Del. 2012); Morris v. Astrue, Civ. Action No. 10–414–
      LPS–CJB, 2012 WL 769479, at *24 (Mar. 9, 2012). However, when
      a state agency physician renders an RFC assessment prior to a hearing,
      the ALJ may rely on the RFC [only] if it is supported by the record as
      a whole, including evidence that accrued after the assessment. See,
      e.g., Pollace v. Astrue, Civil Action No. 06–05156, 2008 WL 370590,
      at *6 (E.D. Pa. Feb. 6, 2008); see also Johnson v. Comm’r of Soc.
      Sec., Civil No. 11–1268 (JRT/SER), 2012 WL 4328389, at *9 n. 13
      (D. Minn. Sept. 20, 2012); Tyree v. Astrue, No. 3:09–1091, 2010 WL
      2650315, at *4 (M.D. Tenn. June 28, 2010).

Smith v. Astrue, 961 F. Supp. 2d 620, 644 (D. Del. 2013).

      Applying these legal benchmarks, courts have frequently remanded cases for

further consideration by the Commissioner when great reliance is placed upon early

non-treating or non-examining source opinions, without adequate examination of the

degree to which subsequent medical developments and opinions undermined those

preliminary state agency expert determinations. See e.g., McArthur v. Berryhill, No.

1:17-CV-2076, 2019 WL 1051200, at *7 (M.D. Pa. Jan. 30, 2019), report and

recommendation adopted, No. 1:17-CV-2076, 2019 WL 1040673 (M.D. Pa. Mar. 5,

2019); Foose v. Berryhill, No. 3:17-CV-00099, 2018 WL 1141477, at *9 (M.D. Pa.

Mar. 2, 2018).

      Here, Dr. Maas’ June 26, 2014 opinion simply could not take into account

these later, material medical developments, including the two 2016 treating source

opinions, both of which alluded to Sceranka’s need for a cane or crutches.


                                         26
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 27 of 30




Recognizing that “[i]t can be inappropriate for an ALJ to rely on a medical opinion

that was issued prior to the close of the period of claimed disability, particularly if a

claimant’s medical condition changes significantly after the opinion is issued, see,

e.g., Alley v. Astrue, 862 F. Supp. 2d 352, 366 (D. Del. 2012); Morris v. Astrue,

Civ. Action No. 10–414–LPS–CJB, 2012 WL 769479, at *24 (Mar. 9, 2012),” Smith

v. Astrue, 961 F. Supp. 2d 620, 644 (D. Del. 2013), we find that these material

intervening medical developments undermine the reliance that can be placed on this

preliminary June 2014 opinion and calls for additional consideration of the evidence

relating to Sceranka’s physical decline and her need for a cane or crutches.

      Dr. Maas’ June 26, 2014 opinion is also problematic in its dismissive

treatment of the more substantial limitations that Dr. Magurno found on June 17,

2014, limitations which were based upon an actual examination of Sceranka

conducted some nine days prior to the far less restrictive medical opinion authored

by Dr. Maas. In our view, Dr. Maas’ opinion, which simply stated that that he gave

this examining source opinion “appropriate weight” (Tr. 77), provides an insufficient

basis for rejecting the contemporaneous findings of Dr. Magurno who actually

examined the plaintiff.

      Further, one rationale for the ALJ’s decision to afford this non-examining and

temporally remote opinion greater weight than the treating source opinions was the

lack of treatment record support for those latter treating source opinions. However,



                                           27
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 28 of 30




the ALJ candidly acknowledged that: “There is a paucity of medical evidence

apparently due to the claimant’s lack of medical insurance.” (Tr. 710).

      This is not a valid reason for discounting a medical opinion. Quite the

contrary, it is well-settled that ALJ’s should refrain from making adverse inferences

against a claimant based upon the absence of treatment records when it is shown that

the claimant was unable to afford treatment and lacked health insurance. Diggs v.

Colvin, No. CIV.A. 13-4336, 2015 WL 3477533, at *2 (E.D. Pa. May 29, 2015).

Indeed:

      Courts routinely have remanded cases in which the ALJ's credibility
      analysis fails to address evidence that a claimant declined or failed to
      pursue more aggressive treatment due to lack of medical insurance. See,
      e.g., Wilson, 2014 WL 4105288, at 11–12; Kinney v. Comm'r of Soc.
      Sec., 244 F. App'x 467, 470 (3d Cir.2007); Sincavage v. Barnhart, 171
      F. App'x 924, 927 (3d Cir.2006); Henderson v. Astrue, 887 F.Supp.2d
      617, 638–39 (W.D.Pa.2012); Plank v. Colvin, Civ. No. 12–4144, 2013
      WL 6388486, at *8 (E.D.Pa.2013).

Pettigrew v. Colvin, No. CIV.A. 2:14-42, 2014 WL 4792196, at *3 (W.D. Pa. Sept.

24, 2014). In the instant case, the ALJ did not simply fail to consider Sceranka’s lack

of health insurance when discounting the treating source opinions. The ALJ

affirmatively noted that lack of insurance, but then seemed to cite the paucity of

treatment records due to the lack of insurance as grounds for discounting the treating

source findings, which consistently concluded that Sceranka was disabled. This error

also compels a remand.




                                          28
       Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 29 of 30




      Finally, the ALJ’s August 27, 2019 decision suggested that that the ALJ felt

bound by the prior weighing of the medical opinion evidence conducted at

Sceranka’s earlier administrative hearing since the ALJ rejected the treating source

opinion of Dr. Nazar, stating in part that: “the Administrative Law Judge in the prior

decision did not find the representative's arguments persuasive and [therefore]

accords little weight to Dr. Nazar's medical opinion.” (Tr. 710). To the extent that

the ALJ implied that he was bound by this prior determination, we believe that the

ALJ was incorrect since on remand, an “ALJ . . . errs if he starts with the premise

that he is bound by the prior RFC determination.” Peterson v. Comm'r of Soc. Sec.,

No. 1:18-CV-1184, 2020 WL 1329332, at *4 (W.D. Mich. Mar. 23, 2020).

      Taken together, we find that these errors of analysis and articulation call for a

remand in this particular case. Yet, while case law calls for a remand and further

proceedings by the ALJ in this case, assessing this claim in light of this evidence,

nothing in our opinion should be construed as suggesting what the outcome of that

final and full analysis should be. Rather, that final assessment of the evidence must

await a thorough consideration and development of this evidence on remand by an

ALJ. Therefore, nothing in this opinion should be deemed as expressing a view on

what the ultimate outcome of any reassessment of this evidence should be. Rather,

that task should remain the duty and province of the ALJ on remand.




                                         29
      Case 1:19-cv-01953-MCC Document 19 Filed 08/19/20 Page 30 of 30




IV.   Conclusion

      Accordingly, for the foregoing reasons, IT IS ORDERED that this case be

REMANDED for further consideration of the Plaintiff’s application.

      An appropriate order follows.




                                            /s/ Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge



      Submitted this 19th day of August 2020




                                       30
